Citation Nr: 1705925	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for multilevel degenerative joint disease with spondylosis and degenerative disc disease of the lumbar spine.

2. Entitlement to a schedular rating in excess of 40 percent for percent for multilevel degenerative joint disease with spondylosis and degenerative disc disease of the lumbar spine, from April 28, 2015.

3. Entitlement to an extraschedular rating for multilevel degenerative joint disease with spondylosis and degenerative disc disease of the lumbar spine.

4. Entitlement to an increased disability rating for a left knee disability, presently classified as postoperative residuals of a left total knee arthroplasty with traumatic arthritis, rated as 20 percent disabling from September 12, 2007, to December 10, 2008.

5. Entitlement to an extraschedular rating for a left knee disability prior to December 10, 2008.

6. Entitlement to an increased disability rating for a left knee disability, presently classified as postoperative residuals of a left total knee arthroplasty with traumatic arthritis, rated as 30 percent disabling from February 1, 2010.  

7. Entitlement to an initial increased disability rating for a right knee disability, classified as postoperative residuals of a right knee injury, rated as 10 percent disabling from February 12, 2010, to July 7, 2014.

8. Entitlement to an increased disability rating for a right knee disability, classified as post-prosthetic replacement of the right knee, rated as 30 percent disabling from September 1, 2015.  

9. Entitlement to an extraschedular rating for a right knee disability prior to July 7, 2014.

10. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, September 2010, November 2010, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case has a lengthy and convoluted procedural history, which the Board will attempt to clarify.  The issues of entitlement to an increased disability rating for a left knee disability, and entitlement to service connection for erectile dysfunction, a psychiatric disorder, and a right knee disability came before the Board in September 2010.  At that time service connection was awarded for PTSD.  The  right knee claim was denied, and the Board remanded the issues of an increased rating for a left knee disability and service connection for erectile dysfunction for further development.  The issue of entitlement to service connection for erectile dysfunction was subsequently granted by the RO, and the Veteran did not appeal that grant.  Therefore, it is no longer in appellate status.  

Following the Board's September 2010 grant of service connection for PTSD, the RO issued a November 2010 rating decision implementing that grant and assigning a 50 percent disability rating.  The Veteran appealed that rating and the issue of an increased initial rating for PTSD has since been merged into the appeal.

In September 2010, the RO issued a rating decision granting service connection for a spine disability.  The Veteran appealed the rating assigned for that disability and it is also now merged with this appeal.  The Board has separated that issue into two components, entitlement to an increased initial disability rating in excess of 10 percent, and for a rating in excess of 40 percent after April 28, 2015.  As is discussed in more detail below, the Board has found that the evidence of record supports a 40 percent schedular rating from April 28, 2015.  Nonetheless, in his hearing, the Veteran alleged worsening since that time.  Although the Board is required to remand an increased rating claim for a new examination when worsening is alleged by an appellant, because the evidence already of record clearly supports an increase to at least 40 percent, it is to his advantage to receive this increase at present, while the issue of any additional increased rating is remanded for further development.  

Although the Board, in its September 2010 decision, declined to reopen a previously declined and final claim of service connection for a right knee disability, the Veteran subsequently sought to reopen that disability in a new claim.  The RO, in August 2013, issued a rating decision which found new and material evidence had, in fact, since been received and granted the claim, assigning a 10 percent disability rating.  The Veteran appealed that rating and that claim has since been merged with this appeal.  The Board observes that the Veteran's right knee disability was originally rated as 10 percent disabling under Diagnostic Code 5003, for degenerative arthritis of the right knee.  The Veteran subsequently submitted evidence that he had undergone prosthetic replacement of the right knee.  Accordingly, in October 2014, the Veteran was granted a temporary 100 percent rating, effective July 7, 2014, through September 1, 2015, and a subsequent 30 percent rating thereafter, pursuant to Diagnostic Code 5055, which addresses prosthetic knee replacements.  Because the Veteran is in receipt of a 100 percent rating from July 7, 2014, to September 1, 2015, he cannot be assigned a higher rating for that period, and therefore the issue of the rating during that period is not before the Board.   As such, the Board has split the appeal into two separate periods, as reflected in the title sheet above.  

The Board observes that in May 2009, the RO issued a rating decision which acknowledged a total left knee arthroplasty and assigned a 100 percent rating effective December 10, 2008, to February 1, 2010; a 30 percent rating was assigned thereafter, under Diagnostic Code 5055.  As such, the period for which the Veteran was assigned a total disability rating is not before the Board as it constituted a maximum grant of benefits; the Board has subsequently split that claim into two separate periods as described in the title sheet above.  

The Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on individual unemployability (TDIU) is part and parcel of an appeal for an increased disability rating when it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the RO has most recently denied entitlement to TDIU in a January 2016 rating decision, the Veteran has specifically alleged in his hearing that he is unemployable due to his back, knee, and psychiatric disabilities.   As such, the issue of entitlement to TDIU is part of the claims on appeal and is included in the title page above.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  

The issues of entitlement to a schedular rating in excess of 40 percent for a lumbar spine disability from April 28, 2015; entitlement to an increased schedular disability rating for a left knee disability after February 1, 2010; entitlement to an increased schedular disability rating for a right knee disability after September 1, 2015; entitlement to extraschedular ratings for a lumbar spine, right knee and left knee disability; entitlement to an increased disability rating for PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 28, 2015, the Veteran's lumbar spine disability resulted in forward flexion limited to no less than 75 degrees and combined range of motion of no less than 175 degrees, with spasm but no guarding that would cause abnormal spinal contour or gait.  

2. From April 28, 2015, the Veteran's forward flexion of the lumbar spine has been limited to 25 degrees.  

3. Prior to December 10, 2008, the Veteran experienced arthritis with severe pain in his left knee; extension was limited to 100 degrees with pain.  

4. Prior to July 7, 2014, the Veteran experienced arthritis with pain in his right knee; extension was limited to 90 degrees.


CONCLUSIONS OF LAW

1. Prior to April 28, 2015, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016). 

2. From April 28, 2015, the criteria for a 40 percent rating for a lumbar spine disability have been met. 38 U.S.C.A.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3. Prior to December 10, 2008, the criteria for a rating in excess of 20 percent for arthritis of the left knee were not met.  38 U.S.C.A.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256-5262 (2016).

4. Prior to July 7, 2014, the criteria for a rating in excess of 10 percent for arthritis of the right knee were not met. 38 U.S.C.A.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in February 2008 and February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, Social Security Administration (SSA) records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A. Lumbar Spine

The Veteran is presently service connected for multilevel degenerative joint disease with spondylosis and degenerative disc disease of the lumbar spine. Throughout the period on appeal, he has been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which accounts for degenerative arthritis of the spine.    

Under the applicable Diagnostic code, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  
 
In April 2010 the Veteran presented for a VA examination, at which time he reported pain with activity, bending, and twisting, with some history of radiation to the right lower extremity.  He denied any radiating pain.  He further denied bowel or bladder problems and numbness.  Forward flexion was to 75 degrees; extension was to 15 degrees; lateral flexion was to 20 degrees on the left and 15 degrees on the right; and, right and left lateral rotation was 25 on both sides.  Combined range of motion was 175 degrees.  He denied tenderness.  He stated that he had pain all the time, but motion was not accompanied by any extra change in his discomfort.  He had some spasm in the low back.  No intervertebral disc syndrome was diagnosed.  He was able to walk without use of an assistive device.  He had experienced 3 to 4 incapacitating episodes in the prior year, although length was not reported.  The examiner stated that he had not been ordered to bed by a physician.  (See VBMS, VA Examination 4/12/2010).  

A private medical opinion from May 2010 linked his degenerative joint disease of the lumbar spine to his service-connected left knee disability, but did not provide evidence of the severity of that disability such as range of motion, incapacitating episodes, spasm, guarding, etc.  (See VBMS, Medical Treatment Record - Non-Government Facility, 11/10/2010).  

In May 2011 another VA examination was afforded.  The Veteran reported substantial low back pain.  He reported pain in his back upon standing and lifting objects in excess of 10 or 15 pounds.  Motion caused pain.  He reported being forced to retire in April 2011 due to his back and knee pain.  Tenderness was present in the mid to low back area.  Forward flexion was to 75 degrees.  Extension was to 5 degrees.  Left lateral flexion was to 20 degrees.  Right lateral flexion was to 15 degrees.  Right rotation was to 40 degrees.  Left rotation was to 25 degrees.  Further limitation due to factors such as pain was not reported.  Combined range of motion was 180 degrees.  The examiner stated that he was not able to walk for any substantial distance and is extremely limited as to his weight lifting capabilities.  (See VBMS, VA Examination 5/13/2011).

Most recently, in April 2015, the Veteran was afforded a VA examination of his low back disability in connection with a claim for service connection for urinary issues (not presently on appeal).  At that time, forward flexion was limited to 25 degrees.  Extension was limited to 5 degrees.  Right and left lateral flexion were limited to 10 degrees each.  Right and left lateral rotation were limited to 15 degrees each.  No additional limitation due to pain was noted.  No evidence of pain with weight bearing was found.  Moreover, range of motion was not affected with repeated movement.  Additional loss due to pain, weakness, fatigability or incoordination over time was unable to be reported without resort to speculation.  No guarding or muscle spasm were noted.  Pain to palpation of the lumbar spine was recorded.  Strength was 4/5.  Reflexes were normal, as was sensory examination.  No radiculopathy was noted.  No ankylosis was found and no intervertebral disc syndrome was diagnosed.  Urinary urgency was reported, but the examiner found that it was not secondary to his spine disability.  The Veteran required constant use of a cane.  His ability to work was impacted.  (See VBMS, C&P Exam, 4/30/2015).

In light of the above, the Board finds that from February 12, 2010, the date of service connection, to April 28, 2015, the Veteran's low back disability warrants only the 10 percent rating already in effect.  Here, the Board notes that the Veteran's limitation of flexion of the thoracolumbar spine has been consistently limited to 75 degrees.  Combined range of motion was greater than 170 degrees.  While muscle spasm was found in his April 2010 examination, there was no guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Private medical opinions note pain in the back, but do not provide evidence of symptoms that would give rise to a higher rating under the diagnostic code.  Similarly, clinical records throughout the period in question fail to contain specific findings pertinent to the diagnostic criteria.  As such, the Board is satisfied that the low back disability warranted no more than a 10 percent rating under the schedular criteria prior to April 28, 2015.

However, from April 28, 2015, the Board finds that the Veteran's low back disability warrants a 40 percent rating.  Here, the Board explicitly refers to the VA examination, which found forward flexion of the thoracolumbar spine limited to 25 degrees.  The 40 percent evaluation is the maximum rating available for loss of range of motion without a finding of ankylosis.  As such, the Board will assign ta 40 percent rating effective April 28, 2015.  (The Board observes that the Veteran has alleged worsening since the April 2015 examination.  However, given the findings of the April 2015 examination, which clearly call for a 40 percent rating based on loss of range of motion the Board sees no reason to delay that grant at this time.  Nonetheless, the Board has also remanded the issue of an increased schedular rating in excess of 40 percent from April 28, 2015, below).

The Board has considered whether higher ratings are appropriate under Diagnostic Code 5243, which compensates for intervertebral disc syndrome, but finds no evidence in the record that the Veteran has such a diagnosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  In any event, to achieve the next-higher 60 percent rating under the general formula for intervertebral disc syndrome, the evidence would need to show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Moreover, "incapacitating episodes" are defined as a period of acute signs and symptoms requiring best rest prescribed by a physician and treatment by a physician.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In this case, there is no showing of physician-prescribed bed rest and thus the 60 percent evaluation under this formula is not for application here.

The Board has also considered separate ratings for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, but finds that there is no evidence to support such a secondary rating.  38 C.F.R. § 4.71a, Note (1).  Indeed, bladder problems were discussed by the April 2015 examiner, and this was expressly not attributed to the lumbar disability.

In sum, the Board finds that prior to April 28, 2015, the Veteran's lumbar spine disability resulted in forward flexion limited to no less than 75 degrees and combined range of motion of no less than 175 degrees, with spasm but no guarding that would cause abnormal spinal contour or gait.  As such, a 10 percent rating is appropriate.  From April 28, 2015, the Veteran's forward flexion has been limited to 25 degrees.  Therefore, a 40 percent schedular rating will be assigned from that date.  The Board has remanded the issue of a rating in excess of 40 percent from April 28, 2015, for further development.    

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

B. Knees

The Veteran's bilateral knee disabilities are variously rated under multiple Diagnostic Codes.

Under Diagnostic Code 5055, which compensates prosthetic knee replacement, a 100 percent rating is given for one year following implantation of the prosthesis.  Thereafter, a 60 percent rating is given for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating, the minimum rating allowed, is given for intermediate degree of residual weakness, pain or limitation of motion, rated by analogy to diagnostic codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia or fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

Under Diagnostic Code 5256, a 30 percent rating is given for ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is given for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is given for ankylosis in flexion 20 and 50 degrees.  A 60 percent rating is given for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5056.

Other impairment of the knee, specifically recurrent subluxation or lateral instability results in a 10 percent rating for slight symptomatology; a 20 percent rating for moderate symptomatology; and a 30 percent rating for severe symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is given for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5058.  Symptomatic removal of the semilunar cartilage is compensated with a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5059.

Whenever arthritis is present, ratings are based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A Veteran is entitled to at least a minimum 10 percent rating for pain, even when no actual limitation of motion is present, or motion is not limited to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion to 60 degrees is assigned a noncompensable rating.  Limitation of flexion to 45 degrees is given a 10 percent rating.  A 20 percent rating is assigned for limitation of flexion to 30 degrees.  A 30 percent rating is given when flexion is limited to 15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the knee limited to 5 degrees is noncompensable.  Extension limited to 10 degrees is compensated by a 10 percent rating.  Extension limited to 15 degrees is compensated with a 20 percent rating.  Limitation of extension of the knee to 20 degrees is assigned a 30 percent rating.  Extension limited to 30 degrees is assigned a 40 percent rating.  Finally, limitation of extension to 45 degrees is given a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  See 38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with slight knee or ankle disability is assigned a 10 percent rating.  Malunion with moderate knee or ankle disability is assigned a 20 percent rating.  Malunion with marked knee or ankle disability is compensated with a 30 percent rating.  A 40 percent rating for nonunion (as opposed to malunion) of the tibia and fibula with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Under Diagnostic Code 5257, a 10 percent rating is assigned for recurrent subluxation or lateral instability that is mild in degree.  For moderate symptoms, a 20 percent rating applies.  For severe symptoms, a 30 percent rating is assigned.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)). Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).  

a. Left Knee Prior to December 10, 2008

The Veteran's left knee disability is rated as 20 percent disabling from September 12, 2007, to December 10, 2008.  His knee is presently rated under Diagnostic Code 5055 for all periods on appeal.   However, the Board notes that prior to his December 2008 surgery, he was in fact rated under Diagnostic Code 5260, which compensates for limitation of flexion of the knee.  

The evidence of record indicates that in October 2007, the Veteran underwent imaging of his left knee in connection with his increased rating claim.  The examination showed tricompartmental narrowing of the joint space, most pronounced in the medial compartment.  Reactive osteophytic chances were demonstrated, most pronounced in the medial condyles.  Soft tissue was unremarkable.  The examiner diagnosed severe osteoarthritis, but did not provide range of motion findings.  (See VBMV, VA Examination, 10/18/2007).  

In March 2008, a follow up examination was performed.  The Veteran reported constant pain in the left knee.  He denied flare-ups.  From a functional standpoint, he could not run, squat, or kneel.  He had difficulty walking for a long distance.  He used a cane and a prescription brace on the left knee.  He reported difficulty using stairs.  He was presently employed as a letter carrier for the post office.  He denied swelling.  Repetitive use of the knee caused an increase in pain, although he could not estimate any change in range of motion.  Moderate crepitus was noted.  No instability was found.  Extension was to 0 degrees.  Flexion was limited by pain to 100 degrees.  With repetition there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  (See VBMS, VA Examination, 3/6/2008).  

The Board recognizes that recent action by the Court of Appeals for Veterans Claims (Court) indicates that this examination may be inadequate because it does not fully test all ranges of motion in active, passive, weight bearing and non-weight bearing motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Nonetheless, the Board notes that the Veteran has since undergone a total left knee arthroscopy.  Therefore, any subsequent testing would not change the evaluation the Board must give based on the evidence available prior to his surgery.  

A private medical opinion, dated April 18, 2008, reflects reports of continuing pain, primarily medially.  Examination of the knee showed bilateral clinical varus alignment.  He lacked a "few degrees" with full extension on both sides.  He had full flexion.  He had no AP or varus/valgus instability and a negative Lachman's test.  Sensation was intact.  Pedal pulses were palpable.  (See VBMS, Medical Treatment Record - Non-Government Facility, 5/29/2008).

Here, the Board notes that, prior to his total knee arthroscopy in December 2008, the Veteran's left knee was limited in flexion at 100 degrees, with pain.  This does not rise to a compensable level of disability under the relevant criteria.  Nonetheless, he was awarded a 10 percent rating due to the presence of arthritis.  In the November 2008 rating decision, the RO increased that rating to 20 percent due to the "severe" nature of his arthritis.

The Board has carefully reviewed the record and does not find any further evidence which would give rise to a higher rating under the schedular criteria for the period in question.  There is no evidence of ankylosis.  Moreover, while the Veteran made use of a brace, on objective testing no recurrent subluxation or lateral instability was shown.  There were also no issues related to his semilunar cartilage.  There was also no limitation of flexion to 15 degrees or less.  There is no evidence that extension was limited at all, let alone to 20 degrees or more.  There is no evidence of impairment of the tibia and fibula.  As such, a rating in excess of 20 percent for the left knee disability during the period under review is not justified.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

As stated above, the Veteran in in receipt of a 100 percent rating for the period for the period from December 10, 2008, to February 1, 2010, and therefore that period is not on appeal.  The issue of an increased rating from February 1, 2010 to the present is addressed in the remand portion of this decision.  




b. Right Knee Prior to July 7, 2014

The Veteran's right knee has been rated as 10 percent disabling from February 12, 2010, to July 7, 2014, under Diagnostic Code 5003 for degenerative arthritis.  

The Veteran was afforded a VA examination in April 2010, at which time he reported right knee pain during both rest and when active.  He denied locking, although he reporting the right knee "going out" on occasion.  He wore a knee sleeve full time.  He walked with a slight limp involving the left, but not the right knee.  Patellofemoral crepitation was present.  No warmth or swelling was noted.  Lachman and McMurry's tests were negative.  Motion was limited to 110 degrees without pain.  Motor strength was 5/5, with the exception of extension, which was 4/5.  X-rays showed "rather marked degenerative change with narrowing."  (See VBMS, VA Examination, 4/12/2010).  

A private medical opinion, dated May 24, 2010, stated that the Veteran's right knee is "quite painful and will likely require operative intervention."  No range of motion findings were given.  (See VBMS, Medical Treatment Record - Non-Government Facility, 11/1/2010).

A May 2011 VA examination reported pain in the right knee.  Flexion was to 90 degrees on repetition.  Extension was to 0 degrees on repetition.  No tenderness was found.  No fluid was appreciable.  The Veteran wore a brace on the knee.  The examiner found his walking capability to be extremely limited due to his back and bilateral knee symptoms.  (See VBMS, VA Examination, 5/11/2011).  

Imaging conducted in January 2012 showed unchanged narrowing of the medial knee joint compartment.  Mild genu varus was stable.  The examiner stated the knee was essentially stable from the prior examination.  (See VBMS, Medical Treatment Record - Government Facility, 8/15/2013).

The record shows that in July 2014, the Veteran underwent a total right knee replacement.  (See VBMS, Medical Treatment Record - Government Facility, 10/15/2014).  The Board, again, notes that the various VA examinations on file do not contain all relevant range of motion findings.  Correia v. McDonald, 28 Vet. App. 158 (2016).   However, because the Veteran subsequently underwent a total knee replacement, any subsequent testing or examination would not change the evaluation the Board must give based on the evidence available prior to his surgery.  

In light of the above, the Board finds that the record does not support a rating in excess of 10 percent for the period prior to July 7, 2014.  The Veteran has been assigned the minimum compensable rating for painful arthritis of the knee.  However, there is no evidence of ankylosis.  Moreover, despite his use of a brace, objectively no recurrent subluxation or lateral instability has been shown.  There were also no issues with his semilunar cartilage and no limitation of flexion to 30 degrees or less.  There is no evidence that extension was limited at all, let alone to 20 degrees or more.  There is no evidence of impairment of the tibia and fibula.  As such, affording the Veteran the benefit of the doubt, the Board finds that the 10 percent assigned for a left knee disability was appropriate for the period prior to July 7, 2014.    

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

As stated above, the Veteran in in receipt of a 100 percent rating for the period for the period from December 7, 2014, to September 1, 2015, and therefore that period is not on appeal.  The issue of an increased rating from September 1, 2015 to the present is addressed in the below remand.  

III. Extraschedular Consideration

In reaching the above conclusions, the Board recognizes that in exceptional cases an extraschedular rating may be provided when the schedular criteria are found to be inadequate.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Also considered by the Board is whether the collective effect of his service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for his low back disability, left and right knee disabilities, PTSD, and erectile dysfunction.  Here, the Board refers to the private medical opinion from May 2010 which indicates that his left knee, right knee and low back disabilities interact with each other to cause a more severe disability picture than when evaluated alone.  (See VBMS, Medical Treatment Record - Non-Government Facility, 11/10/2010).  On another occasion, a VA examiner found his walking capability to be extremely limited due to his back and bilateral knees combined.  (See VBMS, VA Examination, 5/11/2011).  The Board also observes that the Veteran has testified that he was required to retire from his job due to his back, bilateral knee, and psychiatric disabilities, in his April 2016 hearing. As such, the Board will remand the above claims for extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities). 

					(CONTINUED ON NEXT PAGE)





ORDER

For the period from February 12, 2010, to April 28, 2015, entitlement to a rating in excess of 10 percent for degenerative joint/disc disease of the lumbar spine is denied.

From April 28, 2015, a 40 percent rating for degenerative joint/disc disease of the lumbar spine is granted.

Prior to December 10, 2008, entitlement to a rating in excess of 20 percent for traumatic arthritis of the left knee is denied.

Prior to July 7, 2014, entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee is denied.  


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); VAOPGCPREC 11-95 (Apr. 7, 1995); 38 C.F.R. § 3.327(a) (2016).  

The Veteran's most recent psychiatric examination was conducted in March 2013.  The September 2016 hearing testimony suggests symptoms that have worsened since that time.  As such, a new VA examination should be conducted.  

Likewise, the Veteran's bilateral knee disabilities were most recently evaluated in May 2011.  The Board observes that the Veteran's right knee has not been evaluated at all since his total knee replacement in July 2014.  Further, in his September 2016, he testified as to worsening symptoms, to the point of requiring braces and ambulatory devices such as a walker.  As such, the Board will remand the increased rating claims for a right knee disability from September 1, 2015, and for a left knee disability from February 1, 2010, for a new VA examination.

The Veteran's lumbar spine disability was evaluated in April 2015.  Nonetheless, he testified at his hearing in September 2016 that his low back disability has worsened to the point of requiring a back brace and using a walker to get around.  Based on the most recent examination, the Board has granted an increased rating of 40 percent, effective April 28, 2015, because the evidence from that date suggests he is entitled to at least that.  However, because he has alleged worsening, the Board will remand the issue of an increased rating from April 28, 2015, so that the Veteran could be afforded a new examination to assess the present severity of his disability.

As discussed above, for the issues of increased ratings for a lumbar spine disability prior to April 28, 2015, a right knee disability prior to July 2, 2014, and a left knee disability prior to December 10, 2008, the Board has found that those issues should be forwarded to the Director of Compensation Services for an extraschedular evaluation.  As such, those issues are remanded.

Finally, the Board observes that the issue of entitlement to TDIU must also be remanded as intertwined with the increased rating claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA treatment record pertaining to any of the claims remaining on appeal.  

2. Schedule the Veteran for a new examination in connection with his increased rating claim for PTSD.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's PTSD symptomatology, and should include a description of how his disability affects his ability to obtain and maintain employment.

3. Schedule the Veteran for a new examination of his bilateral knees.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's bilateral knee disabilities.  All findings must include range of motion testing in active motion, passive motion, in weight-bearing and non-weight-bearing position.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination, or during period of flare-up should be reported (that determination must also be expressed in terms of degrees of additional limitation of motion).  The examiner should also specify there is any evidence that either knee is ankylosed or any malunion or nonunion of the tibia or fibula are present.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide a description of the Veteran's symptoms and how they affect his ability to obtain and maintain gainful employment. 

4. Schedule the Veteran for a new examination of his lumbar spine disability.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's low back disability to include ranges of motion for the thoracolumbar spine.  All findings must include range of motion testing in active motion, passive motion, in weight-bearing and non-weight-bearing position.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination, or during period of flare-up should be reported (that determination must also be expressed in terms of degrees of additional limitation of motion).  The examiner should also specify if any portion of the spine is ankylosed or if muscle spasm or guarding is present severe enough to result in abnormal gait or abnormal spinal contour.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide a description of the Veteran's symptoms and how they affect his ability to obtain and maintain gainful employment. 

5. Thereafter, refer the Veteran's claims of entitlement to a disability rating in excess of the schedular criteria for a lumbar spine disability prior to April 28, 2015, a right knee disability prior to July 7, 2014, and a left knee disability prior to December 10, 2008, to the Director, Compensation Service, for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.

6. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit should remain denied, or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


